Citation Nr: 1543635	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-08 439A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for chronic headaches.

2.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease, cervical spine.

3.  Entitlement service connection for left ear hearing loss (previously claimed as bilateral hearing loss). 

4.  Whether new and material evidence have been received to reopen the claim of service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to December 1992; and from February 1999 to January 2000.  

This matter comes before the Board of Veterans' Appeals on appeal from March 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The March 2009 rating decision determined new and material evidence had not been received to reopen the claim of service connection for a low back disorder; denied service connection for ulcerative colitis, tinnitus, and bilateral hearing loss; and increased the disability evaluation for degenerative joint disease, cervical spine, from noncompensable ( 0 percent) to 20 percent, effective November 14, 2008.  

The July 2012 rating decision granted service connection for headaches, and assigned a noncompensable rating, effective March 10, 2011.  

An August 2012 rating decision granted service connection for tinnitus and right ear hearing loss; while a May 2014 rating decision granted service connection for ulcerative colitis (Crohn's disease).  The grant of service connection for tinnitus, right ear hearing loss; and ulcerative colitis, constitutes a full grant of the benefits sought and are no longer in appellate status.  See 38 C.F.R. § 19.26(d) (2015).  However, the claim for left ear hearing loss is still on appeal, and the issue has been re-characterized as above.  

The issues of whether an extraschedular rating is warranted for headaches; whether new and material evidence have been received to reopen the claim of service connection for a low back disorder; entitlement to a rating in excess of 20 percent for degenerative joint disease, cervical spine; and entitlement to service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's chronic headaches have not resulted in any prostrating attacks.  


CONCLUSION OF LAW

The criteria for a compensable rating for chronic headaches have not been.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal arises from an initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 476, 490 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) (West 2014) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus VA's duty to notify in this case has been satisfied.  See Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA also has a duty to assist in the development of claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified, and available records have been obtained and considered. The Veteran was afforded VA examinations in April 2011 and September 2013.  The examinations addressed the pertinent rating criteria, and were adequate.  The duty to assist has been fulfilled.

II.  Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Under Diagnostic Code 8100, a noncompensable rating is assigned for migraines with less frequent attacks.  A 10 percent rating is warranted when migraines are productive of characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The rating criteria do not define the term "prostrating;" however, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (2008), p. 909, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), which defines "prostration" as "extreme exhaustion or powerlessness."

At a March 2011, hearing before RO personnel, the Veteran reported headaches, which he treated with over-the-counter medication and that he had never received treatment for the disability.

The Veteran was afforded a VA examination in April 2011.  He reported headaches on a daily basis.  These were alleviated by use of Ativan and Ultram.  He denied seeing dots and spots during headaches.  He also reported that sounds and lights did not aggravate headaches.  He denied nausea, vomiting, and upset stomachs.  He also denied any physician-prescribed bed rest or emergency room visits because of headaches.  

The Veteran was afforded another VA examination in September 2013 to determine the severity of the migraines.  The Veteran again reported headaches on a daily basis, with more severe headaches 3-4 times per week with a duration of 24-48 hours.  He stated that his headaches were worse when he was depressed and when he had episodes of Crohn's disease.  He also reported that loud noises and bright light intensified the severity of headaches.  His methods of treatment included over-the-counter Motrin and heating pads.  

He described pulsating and throbbing head pain on both sides of his head that worsened with physical activity.  His non-headache symptoms included nausea and sensitivity to light and sounds.  He denied prostrating attacks characteristic of migraine and non-migraine headaches.  The examiner noted that the Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms associated with the headaches.  The examiner also referenced a December 2012, CT scan of the Veteran's brain, which showed no abnormalities.  

The Veteran reported that his headaches impacted his ability to work in that he at times had to go in his office, close the door, and turn out the lights.  He also had to leave work early due to headaches.  He sometimes had to cut down on interactions and cancel or reschedule meetings.  He reported missing 8-12 days in the prior 12 months due to headaches.  

The Veteran again reported on his April 2014 VA Form 9 that he experienced daily headaches with more severe headaches occurring 2-3 times per week.  

This evidence does not show that the Veteran's headaches resulted in characteristic prostrating attacks.  He specifically denied having prostrating attacks during his September 2013 VA examination.  As of April 2014, he reported continued headaches but not prostrating attacks.  As such, the evidence is against an initial compensable rating at any time since the effective date of service connection.

The Board has considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In doing so, the Board finds that there are no other criteria that may be applied in rating the Veteran's chronic headaches.

III.  Extraschedular Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

At the September 2013 VA examination, the Veteran reported that his headaches caused him to miss days from work.  This impact is not specifically listed or fully contemplated by the rating schedule in the criteria for less than the maximum rating.  It also indicates marked interference with employment.  The criteria for referral for extraschedular rating have been met.  See 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for chronic headaches is denied.  


REMAND

As discussed above, the Veteran's migraine disability meets the requirements for extraschedular consideration.  The Board is required to remand this matter to the AOJ so that it can be referred to the proper first line authority. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

On his March 2010 VA Form 9, the Veteran requested a Board hearing at the RO with respect to the claims of service connection for left ear hearing loss, increased rating for degenerative joint disease, cervical spine, and whether new and material evidence have been received to reopen the claim of service connection for a low back disorder.  It does not appear the Veteran was afforded a hearing with respect to these claims.  As the RO schedules hearings before the Board, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for an increased rating for chronic headaches to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Schedule the Veteran for a Board hearing at the RO.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


